Title: Thomas Jefferson to Richard Fitzhugh, 25 April 1813
From: Jefferson, Thomas
To: Fitzhugh, Richard


          Dear Sir Monticello Apr. 25. 13.
          I have unluckily got out of the  Ravensworth pea, which I value so highly as to wish to recover it. I am in hopes you are able to supply me with a little. a few peas quilted into a peice of cloth, f so as to lie flat, of the size and form of a letter, and inclosed in a paper cover and directed to me as a letter by mail will be sufficient to put me in seed by another year.
          I inclose you the seeds of a very valuable garden vegetable which I recieved from France 2. or 3. years ago, it is called the Sprout Kale. it is plan sowed and transplanted as other Kale or
			 Cabbages, and about the beginning of December it begins to furnish sprouts, and will furnish 3.
			 crops of them thro the winter; so
			 abundantly that a few
			 plants will give a dish every day. it stands our winter perfectly without cover.
          I am happy in this opportunity of recalling myself to your recollection and to that of mrs Fitzhugh to whom I pray you to present my affectionate respects, and accept for yourself
			 the assurances of my friendship & best wishes.Th: Jefferson
        